EXHIBIT 10.13.4

JMP GROUP INC.

2008 COMPENSATION PROGRAM

ELECTION FORM AND AGREEMENT

 

Participant’s Name and Address:    

           

You (the “Participant”) have been selected to participate in the JMP Group Inc.
2008 Compensation Program (the “Program”), subject to the terms and conditions
of this election form and agreement (the “Election Form”) and the related
agreement attached hereto setting forth the additional terms and conditions
applicable to your participation in the Program (the “Participation Agreement”).

As a participant in the Program, a portion of your annual compensation (net of
required tax withholding) (the “Retention Amount”) will be allocated to the
investment alternative you elect below. If you successfully complete your
two-year term of participation (the “Retention Period”), the Participant
Covenants set forth below will lapse and you will be entitled to retain your
Retention Amount, inclusive of any related gains or losses. Except as otherwise
provided below, your failure to abide by the terms of the Election Form or to
comply with the terms of the Participation Agreement from the date hereof and
through the end of the Retention Period will result in the forfeiture of some or
all your Retention Amount or trigger the liquidated damages provision described
below in the Participation Agreement, as applicable.

Capitalized terms not otherwise defined in this Election Form shall have the
meanings assigned in the Participation Agreement.

Please return this completed and signed Election Form in hard copy or PDF form
to Allison Miller with a copy to Raymond Jackson on or prior to 1:00 p.m
PST/4:00 p.m. EST on Thursday, February 5th. IF YOUR ELECTION FORM IS NOT
RECEIVED BY THIS DEADLINE, YOU WILL BE DEEMED TO HAVE ELECTED TO ALLOCATE YOUR
DEFERRAL TO RESTRICTED STOCK AS DESCRIBED BELOW.

Notwithstanding the foregoing or anything herein to the contrary, you must sign
and return this Election Form in order to participate in the Program or receive
any amounts under it.

 

Page 1 of 4



--------------------------------------------------------------------------------

TERMS OF PARTICIPATION

 

Retention Period

   February 5, 2009 through December 31, 2010 Amount of Retention Amount   

As a Participant, your Retention Amount under the Program will be determined as
a percentage of your annual compensation.

 

Your retention percentage is _____.

 

The dollar amount of your Retention Amount is $_______________.

Allocation of Retention Amount   

Your Retention Amount may be allocated to any one of the following alternatives.
If you do not specify otherwise, your Retention Amount will be allocated to JMP
Group restricted stock.

 

¨        Cash

 

¨        JMP Group Restricted Stock

 

Note: The number of shares of JMP Group restricted stock you receive will be
determined based on the amount of your Retention Amount and the closing price
per share for JMP Group common stock on the date of award. Any remaining portion
of your Retention Amount insufficient to purchase a whole share of JMP Group
common stock will be paid to you in cash.

 

The following alternative is available only to employees in the Asset Management
group for funds managed by Harvest Capital Strategies LLC (a “Company Fund”):

 

¨        Company Fund (check one):

 

¨        [specify]

 

¨        [specify]

 

¨        [specify]

 

Note: Your initial contribution and capital account balance for the fund you
choose will be your Retention Amount. If you elect this alternative, your
Retention Amount will be allocated to the specified fund on March 1, 2009.

Tax Withholding    Prior to its allocation under the Program, the compensation
comprising your Retention Amount is subject to tax withholding at

 

Page 2 of 4



--------------------------------------------------------------------------------

   the applicable rate.

Forfeiture and

Repayment Schedule

   Your Retention Amount will be subject to forfeiture according to the schedule
below in the event of (i) your termination of employment for Cause; or (ii) your
violation of any of the Participant Covenants set forth below, in each case
during or prior to the expiration of the Retention Period:      

Date of Forfeiture Event

  

Forfeiture/Repayment

Percentage

   On or before December 31, 2009    100%    On or after January 1, 2010 and
prior to January 1, 2011    50%    In the event of your death or Disability or a
Change in Control of the Company (each as defined in the Participation
Agreement), the foregoing forfeiture and repayment requirements will
automatically terminate.

IN WITNESS WHEREOF, the Company and the Participant have executed this Election
Form and agree that the Participant’s Retention Amount is to be governed by the
terms and conditions of this Election Form, the Participation Agreement, and any
ancillary agreements (including, but not limited to any restricted stock award
agreement).

 

JMP Group Inc.

a Delaware corporation

By:     Title:    

 

Page 3 of 4



--------------------------------------------------------------------------------

I ACKNOWLEDGE AND UNDERSTAND THAT MY DEFERRAL UNDER THE PROGRAM IS SUBJECT TO
FORFEITURE AND/OR REPAYMENT REQUIREMENTS, WHICH REQUIREMENTS SHALL TERMINATE, IF
AT ALL, ONLY IN ACCORDANCE WITH THE TERMS OF THE ELECTION FORM, THE
PARTICIPATION AGREEMENT, AND ANY ANCILLARY AGREEMENTS (INCLUDING, BUT NOT
LIMITED TO, ANY RESTRICTED STOCK AWARD AGREEMENT) AND NOT THROUGH THE ACT OF
BEING HIRED OR BEING PERMITTED TO MAKE AN ELECTION UNDER THE PROGRAM. I FURTHER
ACKNOWLEDGE AND UNDERSTAND THAT NOTHING IN THIS ELECTION FORM OR THE
PARTICIPATION AGREEMENT SHALL CONFER UPON ME ANY RIGHT WITH RESPECT TO FUTURE
COMPENSATION OR CONTINUATION OF MY EMPLOYMENT, NOR SHALL IT INTERFERE IN ANY WAY
WITH MY RIGHT OR THE RIGHT OF THE COMPANY TO TERMINATE MY EMPLOYMENT, WITH OR
WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. I ACKNOWLEDGES THAT UNLESS I HAVE A
WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S
EMPLOYMENT STATUS IS “AT WILL.”

I acknowledge receipt of a copy of the Participation Agreement and any ancillary
agreements (including but not limited to any restricted stock award agreement)
and represents that I am familiar with the terms and provisions thereof, and
hereby accept participation in the Program subject to all of the terms and
provisions hereof and thereof. I acknowledge that I have reviewed this Election
Form, the Participation Agreement, and any ancillary agreements in their
entirety, have had an opportunity to obtain the advice of counsel prior to
executing this Election Form and fully understands all provisions of this
Election Form, the Participation Agreement, and any ancillary agreements. I
hereby agree that all questions of interpretation and administration relating to
this Election Form, the Participation Agreement, and any ancillary agreements
shall be resolved by the Company in its sole discretion. I further agree to
arbitration in accordance with Section 5(a) of the Participation Agreement. I
further agree to notify the Company upon any change in the residence address
indicated in this Election Form.

This Election Form is executed and agreed:

 

         (Signature)      (Date)        (Printed Name)     

 

Page 4 of 4



--------------------------------------------------------------------------------

JMP GROUP INC.

2008 COMPENSATION PROGRAM

Participation Agreement

The following additional terms and conditions shall be applicable to the
Participant’s Retention Amount under the Program (the “Participation
Agreement”).

1. Allocation of Retention Amounts.

(a) Cash Alternative. If the Participant elects to allocate his or her Retention
Amount to the cash alternative, such Retention Amount will retained and invested
in a money-market fund specified by the Company. Any earnings or losses
allocable to the Participant’s Retention Amount during the Retention Period will
be subject to all required periodic tax reporting requirements.

(b) Restricted Stock Alternative. A Participant electing to allocate his or her
Retention Amount to the restricted stock alternative will be required to execute
a separate “restricted stock award agreement” (the “Award Agreement”) pursuant
to the terms of the JMP Group Inc. 2007 Equity Incentive Plan (the “Plan”). Any
shares of restricted stock issued to the Participant will be subject to the
terms to the applicable terms of this Participation Agreement, the Award
Agreement, and the Plan. The number of shares of restricted stock issued to the
Participant will be determined by dividing the dollar amount of the
Participant’s Retention Amount by the closing price of one (1) share of the
Common Stock (as defined below) on the applicable date of award.

(c) Company Fund Alternative. A Participant electing to allocate his or her
Retention Amount to an investment fund managed by Harvest Capital Strategies LLC
(a “Company Fund”) will be subject to the applicable terms of this Participation
Agreement and the governing documents under which the Company Fund is organized
and operated, including any additional terms and conditions such Fund imposes
with respect to such capital contribution. The initial capital contribution to
the applicable Company Fund will be the Participant’s Retention Amount and shall
be invested in the Fund as of the first day of the month following the date of
Participant’s receipt of the Retention Amount.

2. Forfeiture of Retention Amounts. In the event of the Participant’s
termination for Cause or violation of any of the Participant Covenants prior to
the end of the Retention Period (each, a “Forfeiture Event”), the Participant
will be subject to the following forfeiture provisions. As a condition of the
Participant’s participation in the Program, the Company may require the
Participant to enter into a separate restricted stock award agreement, or a
liquidated damages, pledge, or other similar agreement securing his or her
obligations under this Section 2.

(a) Cash and Company Fund Accounts. If, after electing to allocate his or her
Retention Amount to the cash alternative or the Company Fund alternative, the
Participant experiences a Forfeiture Event, such Participant shall be liable to
the Company for an amount equal to (i) one hundred percent (100%) of the
Retention Amount if the Forfeiture Event occurs on or before December 31, 2009;
and (ii) fifty percent (50%) of the Retention Amount if the

 

Page 1 of 8



--------------------------------------------------------------------------------

Forfeiture Event occurs on or after January 1, 2010 and on or before
December 31, 2010 (the “Liquidated Damages”). The Participant acknowledges and
agrees that the Liquidated Damages are reasonable in proportion to the probable
damages likely to be sustained by the Company if a Forfeiture Event occurs, that
the amount of actual damages to be sustained by the Company in such event is
incapable of precise estimation, and that such forfeiture is not intended to
constitute a penalty or punitive damages for any purposes. The Participant’s
payment of Liquidated Damages under this Section 2(a) will not be construed as a
release or waiver by the Company of the right to prevent the continuation of any
such violation of such Participant Covenants in equity (including injunctive
relief) or otherwise.

(b) Restricted Stock Account. If, after electing to allocate his or her
Retention Amount to the cash alternative or the restricted stock alternative,
the Participant experiences a Forfeiture Event, such Participant shall
immediately forfeit (i) one hundred percent (100%) of his or her restricted
stock award if the Forfeiture Event occurs on or before December 31, 2009; and
(ii) fifty percent (50%) of his or her restricted stock award if the Forfeiture
Event occurs on or after January 1, 2010 and on or before December 31, 2010. The
Participant’s forfeiture of his or her restricted stock under this Section 2(b)
will not be construed as a release or waiver by the Company of the right to
prevent the continuation of any such violation of such Participant Covenants in
equity (including injunctive relief) or otherwise.

Defined Term. For purposes of this Participation Agreement, the Participant’s
termination of employment will be considered to be for “Cause” where, in the
Company’s determination, such termination is due to his or her: (i) performance
of any act or failure to perform any act in bad faith and to the detriment of
the Company; (ii) willful dereliction of duties, including, in the Executive
Committee’s sole determination, significant declines in productivity,
unprofessional or disruptive behavior or professional negligence or similar
conduct; (iii) breach of law, Company policy or applicable regulation;
(iv) dishonesty, intentional misconduct or material breach of any agreement with
the Company; or (v) commission of a crime involving dishonesty, breach of trust,
or physical or emotional harm to any person.

3. Participant Covenants. During the Retention Period (and for such additional
periods of time as are described below), the Participant shall be subject to the
following covenants (the “Participant Covenants”):

(a) Confidential Information. In the course of his or her involvement in the
business and activities of the Company and its subsidiaries and affiliates or
otherwise, the Participant has obtained or may obtain confidential information
concerning the Company’s and its client’s businesses, strategies, operations,
financial affairs, organizational and personnel matters (including information
regarding any aspect of the Participant’s tenure as an employee of the Company
or of the termination of such employment), policies, procedures and other
non-public matters, or concerning those of third parties. Such information
(collectively, “Confidential Information”) may have been or be provided in
written or electronic form or orally. In consideration of, and as a condition
to, continued access to Confidential Information, and without prejudice to or
limitation on any other confidentiality obligations imposed by agreement or by
law, the Participant hereby undertakes to use and protect Confidential
Information in accordance with any restrictions placed on its use or disclosure.
Without limiting the foregoing, except as authorized by the Company or as
otherwise required by law, the Participant may not

 

Page 2 of 8



--------------------------------------------------------------------------------

disclose or allow disclosure of any Confidential Information, or of any
information derived therefrom, in whatever form, to any person unless such
person is a director, officer, Participant, employee, attorney or agent of the
Company and, in such Participant’s reasonable good faith judgment, has a need to
know the Confidential Information or information derived therefrom in
furtherance of the business of the Company. The foregoing obligations will
survive, and remain binding and enforceable notwithstanding any termination of
the Participant’s employment and any settlement of the financial rights and
obligations arising from the Participant’s employment. Without limiting the
foregoing, the existence of, and any information concerning, any dispute between
the Participant and the Company shall constitute Confidential Information except
that a Participant may disclose information concerning such dispute to the
arbitrator that is considering such dispute, or to such Participant’s legal
counsel (provided that such counsel (i) does not represent any other Participant
in a matter pertaining to his or her employment relationship with or termination
of employment from the Company, (ii) does not represent a “Competitive
Enterprise”, and (iii) agrees not to disclose any such information other than as
necessary to the prosecution or defense of the dispute). For purposes of the
Program, the term “Competitive Enterprise” shall mean any business enterprise
that engages in, or owns or controls a significant interest in any entity that
engages in financial services such as in any activity that competes directly or
indirectly with the Company, including, without limitation, investment banking,
underwriting, placement agent activities, public or private finance, financial
advisory services, investment advice, merchant banking, asset or hedge fund
management, private equity or other public or private investment funds, real
estate investments, services or vehicles, securities research, brokerage, sales,
lending, custody, clearance, settlement or trading, or any similar activities,
services or products.

(b) Noncompetition.

(i) In view of the Participant’s importance to the Company, the Participant
hereby agrees that the Company would likely suffer significant harm from his or
her competition with the Company during such Participant’s employment with the
Company and for some period of time thereafter. Accordingly, the Participant
hereby agrees that he or she will not, without the prior written consent of the
Executive Committee of the Company’s Board of Directors (the “Executive
Committee”), which may be withheld in its sole and absolute discretion, during
the period which end on January 1, 2011:

(1) form, or acquire a 5% or greater equity ownership, voting or profit
participation interest in, any Competitive Enterprise; or

(2) associate (including, but not limited to, association as an officer,
employee, Participant, director, consultant, agent or advisor) with any
Competitive Enterprise and in connection with such association engage in, or
directly or indirectly manage or supervise personnel engaged in, any activity

a. which is similar or substantially related to any activity in which such
Participant was engaged, in whole or in part, at the Company,

b. for which such Participant had direct or indirect managerial or supervisory
responsibility at the Company.

 

Page 3 of 8



--------------------------------------------------------------------------------

(c) Nonsolicitation of Clients. The Participant hereby agrees that during the
time he or she is employed by the Company and for twelve (12) months following
the date on which his or her employment with the Company ends for any reason,
such Participant will not, in any manner, directly or indirectly, (1) solicit a
client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Company or (2) interfere with or damage
(or attempt to interfere with or damage) any relationship between the Company
and a client. For purposes of this Election Form, (i) the term “solicit” means
any direct or indirect communication of any kind whatsoever, regardless of by
whom initiated, inviting, advising, encouraging or requesting any person or
entity, in any manner, to take or refrain from taking any action, and (ii) the
term “client” means any client or prospective client of the Company to whom such
Participant provided services, or for whom such Participant transacted business,
or whose identity became known to such Participant in connection with such
Participant’s relationship with or employment by the Company.

(d) Nonsolicitation of Employees. The Participant hereby agrees that during the
time the Participant is employed by the Company and for twelve (12) months
following the date on which his or her employment with the Company ends, such
Participant will not, in any manner, directly or indirectly, solicit any person
who is an employee of the Company or any of its affiliates or subsidiaries to
resign from employment or to apply for or accept employment with any Competitive
Enterprise.

(e) Transfer of Client Relationships. During the Coverage Period, the
Participant hereby agrees to take all actions and do all such things as may be
reasonably requested by the Company from time to time to maintain for the
Company the business, goodwill, and business relationships with any of the
Company’s clients with whom such Participant worked during the term of such
Participant’s employment. During the Coverage Period, the Executive Committee
may, in its sole and absolute discretion, continue paying the Participant’s
salary and require that the Participant refrain from engaging in any other
employment or business activities until the Executive Committee determines the
client relationships are transferred to the Company. For purposes of the
Program, the term “Coverage Period” means, at the discretion of the Executive
Committee, either the ninety (90) day period beginning on the date on which
notice of such Participant’s termination of employment is delivered to or by the
Company or the ninety (90) day period beginning on the date on which the
Participant’s employment with the Company ends for any reason.

(f) Prior Notice Required. The Participant hereby agrees that prior to accepting
employment with any other person or entity during the time the Participant is
employed by the Company or during the twelve (12) months following the date on
which his or her employment with the Company ends for any reason, such
Participant will provide such prospective employer with written notice of the
provisions of the Election Form, with a copy of such notice delivered
simultaneously to the General Counsel of the Company.

(g) Participant Covenants Generally.

(i) If any of the foregoing Participant Covenants is finally held to be invalid,
illegal or unenforceable (whether in whole or in part), such Covenant shall be
deemed modified to the extent, but only to the extent, of such invalidity,
illegality or unenforceability and the

 

Page 4 of 8



--------------------------------------------------------------------------------

remaining Participant Covenants shall not be affected thereby; provided,
however, that if any of the Participant Covenants is finally held to be invalid,
illegal or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such Participant Covenant
will be deemed to be modified to the minimum extent necessary to modify such
scope in order to make such provision enforceable hereunder.

(ii) The Participant understands that the Participant Covenants may limit such
Participant’s ability to earn a livelihood in a business similar to the business
of the Company, but acknowledges that such covenants are reasonable in light of
the Participant’s status as an employee of the Company.

(iii) The Participant acknowledges that a violation on such Participant’s part
of any of the Participant Covenants would cause irreparable damage to the
Company. Accordingly, each Participant agrees that the Company will be entitled
to injunctive relief for any actual or threatened violation of any of the
Participant Covenants in addition to any other remedies it may have.

4. Termination of Covenants and Repayment Requirements.

(a) Death or Disability. In the event of the Participant’s death or Disability
during the Retention Period, the forfeiture and repayment requirements described
in Section 2 above (inclusive of any related requirements set forth in any
Restricted Stock award agreement or other supplemental agreement by and between
the Company and the Participant) and the Covenants set forth in Section 3 above
shall terminate and be of no further effect; provided, however that the
redemption of any interests in a Company Fund shall be subject to any such
additional restrictions and limitations as may be imposed by the governing
documents pursuant to which such Company Fund is organized and operated. For
purposes of the Program, “Disability” shall mean “disability” as defined under
the long-term disability policy of the Company or the affiliate or subsidiary to
which the Participant provides services regardless of whether the Participant is
covered by such policy. In the absence of any such policy, the term “Disability”
shall mean the Participant’s inability to carry out the responsibilities and
functions of the position he or she held by reason of any medically determinable
physical or mental impairment for a period of not less than ninety
(90) consecutive days. The determination of whether a Participant is Disabled
shall be made by the Company in its sole discretion.

(b) Change in Control Events. In the event of a Change in Control occurring
during the Retention Period, the forfeiture and repayment requirements described
in Section 2 above (inclusive of any related requirements set forth in any
Restricted Stock award agreement or other supplemental agreement by and between
the Company and the Participant) and the Covenants set forth in Section 3 above
shall terminate and be of no further effect; provided, however that the
redemption of any interests in a Company Fund shall be subject to any such
additional restrictions and limitations as may be imposed by the governing
documents pursuant to which such Company Fund is organized and operated. For the
avoidance of doubt, the provisions of the foregoing Sections 2 and 3 shall
remain in effect per their terms in the event of any Corporate Transaction that
is not a Change in Control.

 

Page 5 of 8



--------------------------------------------------------------------------------

(c) Defined Terms. For purposes of the Program, the following terms shall be
defined as follows:

(i) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 promulgated under the Exchange Act.

(ii) “Change in Control” means a change in ownership or control of the Company
effected through either of the following transactions: (i) the direct or
indirect acquisition by any person or related group of persons (other than an
acquisition from or by the Company or by a Company-sponsored employee benefit
plan or by a person that directly or indirectly controls, is controlled by, or
is under common control with, the Company) of beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Company’s stockholders which a majority of the Continuing Directors who are
not Affiliates or Associates of the offeror do not recommend such stockholders
accept, or (ii) a change in the composition of the Board over a period of twelve
(12) months or less such that a majority of the Board members (rounded up to the
next whole number) ceases, by reason of one or more contested elections for
Board membership, to be comprised of individuals who are Continuing Directors).

(iii) “Common Stock” means the common stock of the Company.

(iv) “Continuing Directors” means members of the Board who either (i) have been
Board members continuously for a period of at least twelve (12) months or
(ii) have been Board members for less than twelve (12) months and were elected
or nominated for election as Board members by at least a majority of the Board
members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.

(v) “Corporate Transaction” means any of the following transactions, provided,
however, that the Company shall determine under parts (iv) and (v) whether
multiple transactions are related, and its determination shall be final, binding
and conclusive: (i) a merger or consolidation in which the Company is not the
surviving entity, except for a transaction the principal purpose of which is to
change the state in which the Company is incorporated;(ii) the sale, transfer or
other disposition of all or substantially all of the assets of the Company;
(iii) the complete liquidation or dissolution of the Company; (iv) any reverse
merger or series of related transactions culminating in a reverse merger
(including, but not limited to, a tender offer followed by a reverse merger) in
which the Company is the surviving entity but (A) the shares of Common Stock
outstanding immediately prior to such merger are converted or exchanged by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, or (B) in which securities possessing more than forty percent
(40%) of the total combined voting power of the Company’s outstanding securities
are transferred to a person or persons different from those who held such
securities immediately prior to such merger or the initial transaction
culminating in such merger; or (v) acquisition in a single or series of related
transactions by any person or related group of persons (other than the Company
or by a Company-sponsored employee benefit plan) of beneficial ownership (within
the meaning of Rule 13d-3 of the Exchange Act) of securities possessing more
than fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities but excluding any such transaction or

 

Page 6 of 8



--------------------------------------------------------------------------------

series of related transactions that the Administrator determines shall not be a
Corporate Transaction.

(vi) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

5. Miscellaneous Provisions.

(a) Arbitration. Any dispute, controversy or claim between a Participant and the
Company arising out of or relating to or concerning the provisions of the
Participant Covenants, this Participation Agreement or otherwise relating to or
arising out of such Participant’s employment with the Company or otherwise
concerning any rights, obligations or other aspects of such Participant’s
employment relationship in respect of the Company shall be finally settled by
arbitration in San Francisco, California before, and in accordance with the
rules then obtaining of, the FINRA or, if the FINRA declines to arbitrate the
matter, the American Arbitration Association (the “AAA”) in accordance with the
commercial arbitration rules of the AAA. The Participant shall keep confidential
all matters relating to, and all communications, whether oral, written or
electronic, in connection with any such arbitration proceedings. Each party
shall bear his, her or its own legal fees, costs and expenses of any such
arbitration proceedings.

(b) Specific Enforcement. Each party hereto acknowledges that the remedies at
law of the other parties for a breach or threatened breach of this Participation
Agreement would be inadequate and, in recognition of this fact, any party to
this Participation Agreement, without posting any bond, and in addition to all
other remedies that may be available, shall be entitled to obtain equitable
relief in the form of specific performance, a temporary restraining order, a
temporary or permanent injunction or any other equitable remedy that may then be
available.

(c) Tax Withholding and Reporting. All Retention Amounts made under the Program
will be net of applicable tax and other required withholding. The Company’s
determination of the type and amount of taxes and other amounts to be withheld
shall be final and binding on all persons having or claiming to have an interest
in the Program. The Company will issue any required tax reporting forms and/or
information statements (including, with respect to allocations made to a Company
Fund, a Form K-1 or equivalent) relating to Retention Amounts made through the
Program. The Participant is ultimately liable and responsible for all taxes he
or she owes in connection with any Retention Amounts, regardless of any action
the Company or any of its affiliates or subsidiaries may take with respect to
any tax withholding obligations that arise in connection with the Program.
Neither the Company nor any of its affiliates or subsidiaries makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the Participant’s participation in the Program.

(d) Limitation of Rights. Nothing in this Participation Agreement or in any
related instrument shall cause the Program to be treated as a contract of
employment within the meaning of the Federal Arbitration Act, 9 U.S.C. § 1 et
seq., or shall be construed as evidence of any agreement or understanding,
express or implied, that the Company (a) will employ any person in any
particular position or level of compensation, (b) will offer any person initial
or continued participation or awards in any commission, bonus or other
compensation program, or (c) will continue any person’s employment with the
Company.

 

Page 7 of 8



--------------------------------------------------------------------------------

(e) Waiver; Amendment. No provision of this Participation Agreement may be
waived except by an instrument in writing executed by the party against whom the
waiver is to be effective. No provision of this Participation Agreement may be
amended or otherwise modified except by an instrument in writing executed by the
Company with approval of the Executive Committee.

(f) Governing Law. This Participation Agreement shall be governed by, and
construed in accordance with, the laws of the State of California without regard
to the conflicts of laws provisions thereof that would require the application
of the laws of any other jurisdiction.

(g) Counterparts; Effectiveness. This Participation Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Participation Agreement shall become effective when each party
hereto shall have received counterparts hereof signed by all of the other
parties hereto.

(h) Entire Agreement. This Participation Agreement constitutes the entire
agreement among the parties hereto and supersede all prior and contemporaneous
agreements and understandings, both oral and written, among the parties hereto
with respect to the subject matter hereof and thereof.

(i) Captions. The captions herein are included for convenience of reference only
and shall be ignored in the construction or interpretation hereof.

(j) Severability. If any term, provision, covenant or restriction of this
Participation Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Participation Agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated.

END OF PARTICIPATION AGREEMENT

 

Page 8 of 8